Order modified on the law by striking out the final ordering paragraph and as modified affirmed, without costs. Memorandum. We strike out the final ordering clause because it exceeds the power granted to the court by section 25 of the General Corporation Law under which both parties have assumed to proceed. (Matter of Ringler & Co., 204 N. Y. 30, 40; Matter of Washington Ave. Baptist Church, 215 App. Div. 529.) All concur. (The order adjudges the election of a treasurer and trustees invalid.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ. [150 Misc. 209.]